       0:16-cv-03424-TLW    Date Filed 07/29/21   Entry Number 44    Page 1 of 3




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH CAROLINA
                              ROCK HILL DIVISION

    Russ Von’D Debnam,                        Case No. 0:16-cv-03424-TLW

               PLAINTIFF

          v.
                                                             Order
    CB&I; and WECTEC Global Project
    Services,

               DEFENDANTS



        Plaintiff Russ Von’D Debnam, proceeding pro se, filed this employment

discrimination claim in October 2016 against Defendants CB&I and WECTEC Global

Project Services.1 ECF No. 1-1. In May 2017, Plaintiff informed the Court that

Defendants had filed for bankruptcy in the Southern District of New York. ECF No.

29. In response, the magistrate judge stayed further proceedings pursuant to 11

U.S.C. § 362(a)(1) and directed Plaintiff to provide status updates every 90 days. ECF

No. 30.

        In August 2017, Plaintiff informed the Court that he had filed a claim in the

bankruptcy case. ECF No. 36. He did not file any further status updates.

        In April 2021, the magistrate judge ordered Plaintiff to show cause why the

case should not be dismissed for failure to prosecute based on his failure to provide




1 His initial complaint was filed in October 2016. ECF No. 1. After two proper form
orders from the assigned magistrate judge, ECF Nos. 8, 12, he filed a revised
complaint in December 2016 that the Clerk docketed as ECF No. 1-1.


                                          1
     0:16-cv-03424-TLW      Date Filed 07/29/21   Entry Number 44      Page 2 of 3




status updates. ECF No. 37. He responded that he “was awarded” in the bankruptcy

case for “wrongful termination,” but that he “would love to continue” this case for

“direct discrimination.” ECF No. 39.

      The magistrate judge then issued a Report and Recommendation (Report)

recommending that the case be dismissed. The magistrate judge reviewed the docket

in the bankruptcy case, determining that Plaintiff only filed one claim relating to this

case and was ordered to be paid a total of $134,037.53 on his claim. The magistrate

judge recommends dismissal of this case because all of Plaintiff’s claims that were or

could have been brought against Defendants were in the jurisdiction of the

bankruptcy court and that his claims have now been resolved. ECF No. 40.

      Plaintiff filed objections to the Report, stating only that his access to law

libraries has been limited by COVID-19. ECF No. 42. This matter is now ripe for

decision.

      In reviewing the Report, the Court applies the following standard:

      The magistrate judge makes only a recommendation to the Court, to
      which any party may file written objections . . . . The Court is not bound
      by the recommendation of the magistrate judge but, instead, retains
      responsibility for the final determination. The Court is required to make
      a de novo determination of those portions of the report or specified
      findings or recommendation as to which an objection is made. However,
      the Court is not required to review, under a de novo or any other
      standard, the factual or legal conclusions of the magistrate judge as to
      those portions of the report and recommendation to which no objections
      are addressed. While the level of scrutiny entailed by the Court’s review
      of the Report thus depends on whether or not objections have been filed,
      in either case the Court is free, after review, to accept, reject, or modify
      any of the magistrate judge’s findings or recommendations.

Wallace v. Hous. Auth. of City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992)

(citations omitted).

                                           2
     0:16-cv-03424-TLW     Date Filed 07/29/21   Entry Number 44    Page 3 of 3




      In light of the standard set forth in Wallace, the Court has reviewed, de novo,

the Report and the objections. After careful review of the Report and the objections,

for the reasons stated by the magistrate judge, the Report is ACCEPTED. Plaintiff

filed a claim in the bankruptcy case regarding his allegations in this case and as he

acknowledges, that claim was resolved in his favor, resulting in a payment to him of

$134,037.53. Accordingly, his objections are OVERRULED. His Complaint is hereby

DISMISSED.

      IT IS SO ORDERED.

                                       s/ Terry L. Wooten
                                       Terry L. Wooten
                                       Senior United States District Judge

July 29, 2021
Columbia, South Carolina




                                         3
